Citation Nr: 0105673
Decision Date: 02/26/01	Archive Date: 04/17/01

DOCKET NO. 97-13 523               DATE FEB 26, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical
expenses incurred at Florida Hospital, Orlando, Florida, from
January 12, 1996, to January 20, 1996. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

Appellant and his spouse

ATTORNEY FOR THE BOARD 

Bernie Gallagher, Counsel;

INTRODUCTION

The veteran had active service from August 1948 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of decisions by the Department of Veterans Affairs (VA)
Medical Center in Bay Pines, Florida (VAMC).

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9,, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist, and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, 2096-2099 (2000)
(to be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and
5107). In addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance

- 2 -

Act of 2000, it would be potentially prejudicial to the appellant
if the Board were to proceed to issue a decision at this time. See
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No.
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

A hearing was conducted by a fee-basis board in April 1998. The
board approved payment for the period of private hospitalization
from January 3 through January 11, 1996. It was determined the
veteran could have been safely transferred to a VA Hospital as of
January 12, 1996. The members of the board and their positions were
not identified.

Accordingly, this case is REMANDED for the following:

1. The VAMC must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the VAMC should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the VAMC should refer to VBA Fast Letters 00-87 (November
17, 2000), 00-92 (December 13, 2000), and 01-02 (January 9, 2001),
as well as any pertinent formal or informal guidance that is
subsequently provided by VA, including, among other things, final
regulations and General Counsel precedent opinions. Any binding and
pertinent court decisions that are subsequently issued also should
be considered.

2. It is requested that the VAMC identify the members of the fee-
basis board who participated in the April 1998 hearing and
decision, and their positions.

3 -

3. If the benefit sought on appeal remains denied, the appellant
and the appellant's representative should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for

4 -

Veterans Claims. This remand is in the nature, of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -



